Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 1 of 11 PageID #: 1004



                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 WASICA FINANCE GMBH AND
 BLUEARC FINANCE AG,

                        Plaintiffs,

        v.                                             C.A. No. 13-1353-LPS
 SCHRADER INTERNATIONAL, INC.,                         JURY TRIAL DEMANDED
 SCHRADER ELECTRONICS LIMITED,
 SCHRADER ELECTRONICS, INC., AND
 SCHRADER-BRIDGEPORT
 INTERNATIONAL, INC.,

                        Defendants.


            FOURTH AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs, Wasica Finance GmbH and BlueArc Finance AG file this Fourth Amended

Complaint and demand for jury trial seeking relief for patent infringement by Defendants

Schrader International, Inc., Schrader Electronics Limited, Schrader Electronics, Inc., and

Schrader-Bridgeport International, Inc. (collectively, “Schrader” or “Defendants”). Plaintiffs

state and allege the following:

                                        BACKGROUND

       1.      Wasica Finance GmbH is a Swiss company with a place of business at

Schwanderstrasse 27, 6063 Stalden, Switzerland. Mr. Karl Leemann is the primary owner of

Wasica Finance GmbH.

       2.      BlueArc Finance AG is a Swiss company with a place of business at

Schwanderstrasse 27, 6063 Stalden, Switzerland. Mr. Heinz Ruchti is the primary owner of

BlueArc Finance AG.

       3.      During the early 1990s, Mr. Leeman and Mr. Ruchti owned Uwatec AG, a Swiss

company in the business of manufacturing and selling scuba diving products. During that time,
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 2 of 11 PageID #: 1005



Uwatec engaged Mr. Markus Mock and Mr. Ernst Vollm to develop technology for the scuba

diving business. While working on that assignment, Messrs. Mock and Vollm conceived of an

Invention relating to monitoring the air-pressure in pneumatic tires on vehicle wheels. Mr. Mock

and Mr. Vollm assigned their patent rights in the Invention to Uwatec AG, which applied for

patents on the Invention in multiple jurisdictions including the United States. On February 11,

1997, the U.S. Patent and Trademark Office issued U.S. Patent No. 5,602,524 to Messrs. Mock

and Vollm for the Invention. Later, Messrs. Leeman and Ruchti sold Uwatec AG. As part of that

transaction, the patent rights to the Invention were assigned to Messrs. Leeman and Ruchti.

Messrs. Leeman and Ruchti formed Wasica Finance GmbH and BlueArc Finance AG to own

and hold their respective patent rights in the Invention, including the ’524 patent.

       4.      On information and belief, Defendant Schrader International, Inc. is a corporation

organized and existing under the laws of the state of Delaware, with its principal place of

business located at 9635 Maroon Circle, Suite #420, Englewood, Colorado 80112.

       5.      On information and belief, Defendant Schrader Electronics Limited is a

corporation organized and existing under the laws of Northern Ireland, with its principal place of

business at 11 Technology Park, Belfast Road, Antrim, BT41 1QS, United Kingdom.

       6.      On information and belief, Defendant Schrader Electronics, Inc. is a corporation

organized and existing under the laws of Delaware, with its principal place of business at 529

Pleasant St, Attleboro, MA, 02703, and a manufacturing facility in Tennessee.

       7.      On information and belief, Defendant Schrader-Bridgeport International, Inc. is a

corporation organized and existing under the laws of the State of Delaware, with its principal

place of business at 9635 Maroon Circle, Suite 420, Englewood, Colorado 80112.




                                                 2
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 3 of 11 PageID #: 1006



        8.       On information and belief, Schrader is a major manufacturer and seller of tire

pressure monitoring systems. Schrader reports that over 200 million of its tire sensors were in

operation world-wide as of 2012. Schrader sells its tire pressure monitoring sensors and

equipment in both the OEM and Aftermarket channels.

                                  JURISDICTION AND VENUE

        9.       This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).

        10.      This Court has personal jurisdiction over Schrader because it regularly conducts

business in the State of Delaware and therefore has substantial and continuous contacts within

this judicial district; because it has purposefully availed itself to the privileges of conducting

business in this judicial district; and/or because it has committed acts of patent infringement in

this judicial district.

        11.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), (c) and 1400(b).

        12.      On information and belief, Schrader has placed infringing products into the

stream of commerce by shipping those products into this judicial district and/or by knowing that

such products would be shipped into this judicial district. On information and belief, Schrader’s

established distribution network distributes accused products directly into this judicial district.

                                        THE ʼ524 PATENT

        13.      On February 11, 1997, United States Patent No. 5,602,524 (“the ʼ524 patent”)

entitled “Device for Monitoring and the Air-Pressure in Pneumatic Tires Fitted on Vehicle

Wheels” was duly and legally issued by the United States Patent and Trademark Office.

Plaintiffs own the ʼ524 patent by assignment. A true and correct copy of the ʼ524 patent is

attached as Exhibit A. The ʼ524 patent expired on February 14, 2014.


                                                   3
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 4 of 11 PageID #: 1007



       14.     The ʼ524 patent relates to tire pressure monitoring systems (“TPMS”) used to

monitor the pressure in automobiles and other vehicles. Low tire pressure can lead to tire failure,

often a tire blowout, that poses serious danger to vehicles and their occupants. In addition, low

tire pressure can result in increased fuel consumption and shortened tire life. As a result,

Congress has mandated that all passenger vehicles weighing less than 10,000 pounds be

equipped with a TPMS to warn drivers of under-inflated tires.

       15.     On information and belief, Schrader has had knowledge of the ʼ524 patent based

on its prior dealings with Plaintiffs since at least July 29, 2007.

                              SCHRADER’S TPMS EQUIPMENT

       16.     On information and belief, from at least 2007 through 2014, Schrader has made,

used, sold, and offered for sale, and imported into the United States, TPMS equipment capable of

transmitting and/or receiving signals using electromagnetic waves of constant frequency acting

as carrier waves (e.g., using amplitude-shift keying and/or pulse-width modulation), which

include, but are not limited to, Schrader’s EZ-Tire/EZ-Sensors and TPMS Sensors (collectively,

Schrader’s “TPMS/EZ Sensors”), and Schrader’s TPMS Receivers. “Schrader’s TPMS

Equipment” refers collectively to Schrader’s TPMS/EZ Sensors and TPMS Receivers.

       17.     On information and belief, the following table identifies Original Equipment

Manufacturer Part Numbers for exemplary Schrader TPMS Sensors (the corresponding Schrader

Part Numbers may be found in Schrader Tire Pressure Monitoring Systems April 2016 Sensor &

Service Pack Application Catalog, attached as Exhibit B):

        425 0B 877            15114379                 31200923          13586335
        MN103081              25773946                 40700-CD001       20922900
        56029319AC            15136883                 28103AG00A        20923680
        56029479AB            15122618                 5L1ZA150AB        13589255
        56029319AC            25774006                 43130-86Z20       43130-85Z03
        56029481AB            15921013                 52088990AC        43130-85Z00



                                                   4
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 5 of 11 PageID #: 1008



       56029398AB            15268606                4L2T1A150BA
       20964159              43130-78J10             52088990AC
       20925924              56029400AE              MN103033
       DE8T-1A180-AA         000 905 4100            86517000
       9L3Z-1A-189A          40700-CK002             12768826
       CM5T-1A150AA          40700-CK001             22853741
       SP000437              4250A030                22854866
       52933-2V000           425 0B 875              25799331
       13172567              43130-54J21             25920615
       13227143              28103AG01C              13581558

       18.     On information and belief, Schrader’s TPMS/EZ Sensors were mounted on

vehicle wheels by third parties, including Schrader’s customers and end users of the Sensors. By

way of example, these vehicles included various models that were made, used, sold or offered for

sale, or imported into the United States between 2007 and 2014, including Buick (e.g., Allure

and Enclave), Cadillac (e.g., SRX and STS), Chevrolet (e.g., Camaro and Equinox), Chrysler

(e.g., Town and Country and Crossfire), Dodge (e.g., Dakota and Ram), Fiat (e.g., 500), Ford

(e.g., Expedition and Mustang), GMC (e.g., Envoy and Yukon), Hummer (e.g., H2), Hyundai

(e.g., Veloster), Infiniti (e.g., QX56), Jeep (e.g., Grand Cherokee and Liberty), Lincoln (e.g.,

Aviator and Navigator), Mercedes (e.g., E-Class), Mercury (e.g., Monterey and Mountaineer),

Mitsubishi (e.g., Eclipse and Galant), Nissan (e.g., Frontier and Maxima), Pontiac (e.g., G8 and

Grand Prix), Saab (e.g., 9-3 and Astra), Saturn (e.g., Outlook and Reno), Subaru (e.g., Forester

and Impreza), Suzuki (e.g., Verona and Forenza), Volkswagen (e.g., Routan), and Volvo (e.g.,

S60 and XC90).

       19.     On information and belief, Schrader’s TPMS/EZ Sensors were capable of

measuring the air pressure in the air chambers of the vehicle wheels and outputting electrical

pressure signals representative of the air pressure in the vehicle wheels.

       20.     On information and belief, Schrader’s TPMS/EZ Sensors were capable of sending

out pressure transmitting signals corresponding to the air pressures.


                                                 5
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 6 of 11 PageID #: 1009



        21.     On information and belief, Schrader’s TPMS/EZ Sensors were capable of

converting and digitally coding the transmitted signals.

        22.     On information and belief, Schrader’s TPMS/EZ Sensors were capable of

controlling the emittance of the pressure transmitting signals and generating identification

signals that were unique for the TPMS/EZ Sensors and clearly identifying them.

        23.     On information and belief, Schrader’s TPMS/EZ Sensors were capable of

transmitting the identification signals at least once before or after emitting the pressure

transmitting signals.

        24.     On information and belief, Schrader’s TPMS Receivers and/or third-party

receivers were configured by the previously identified third parties to work with Schrader’s

TPMS/EZ Sensors, and were mounted at a distance from the vehicle wheels and capable of

receiving the pressure transmitting signals transmitted from Schrader’s TPMS/EZ Sensors.

        25.     On information and belief, Schrader’s TPMS Receivers and/or third-party

receivers included memory capable of storing identification reference signals related to the

associated Schrader TPMS/EZ Sensors in accordance with predetermined relationship criteria.

        26.     On information and belief, Schrader’s TPMS Receivers and/or third-party

receivers were capable of further checking if identification signals transmitted from Schrader’s

TPMS/EZ Sensors had the relationship criteria to the identification reference signals stored in the

Schrader TPMS Receivers and/or third-party receivers, and allowing further processing of the

pressure transmission signals taken from the Schrader TPMS Receivers and/or third-party

receivers only if the identification signals received by the Schrader TPMS Receivers and/or

third-party receivers and the identification reference signals stored in those receivers fulfilled the

relationship criteria.




                                                  6
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 7 of 11 PageID #: 1010



       27.     On information and belief, the identification reference signals stored in Schrader’s

TPMS Receivers and/or third-party receivers were changeable so that the identification signals

from the associated Schrader TPMS/EZ Sensor matched the identification reference signal of the

Schrader TPMS Receiver and/or third-party receiver.

       28.     On information and belief, Schrader’s TPMS Receivers and/or third-party

receivers could switch over from normal operating modes, in which the air pressures were

monitored, to pairing modes, in which the receivers collected the identification signals of the

Schrader TPMS/EZ Sensors and stored them as identification signals.

       29.     On information and belief, the previously identified third parties connected

display devices to Schrader’s TPMS Receivers and/or third-party receivers that were capable of

displaying data as numbers or symbols that were taken from the pressure transmitting signals

received from Schrader’s TPMS/EZ Sensors.

                                          COUNT I
                         (Patent Infringement by Active Inducement)

       30.     Plaintiffs restate and reallege the preceding paragraphs of this Complaint.

       31.     On information and belief, Schrader has indirectly infringed at least claim 6 of the

ʼ524 patent by inducing others, including Schrader’s customers and end users of Schrader’s

TPMS Equipment, to directly infringe claim 6 by making, using, selling, offering for sale, and

importing into the United States vehicles that incorporated Schrader’s TPMS/EZ Sensors and/or

Schrader’s TPMS Receivers as recited in claims 1, 2 and 6 of the ʼ524 patent.

       32.     On information and belief, Schrader intentionally took actions that induced

Schrader’s customers and end users of Schrader’s TPMS Equipment to infringe at least claim 6

of the ʼ524 patent based on agreements, programming equipment, instructions, documentation,

and marketing materials from Schrader. For example, Schrader supplied customers and end users



                                                 7
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 8 of 11 PageID #: 1011



of Schrader’s TPMS Equipment with user’s manuals and support that instructed these individuals

how to incorporate Schrader’s TPMS Equipment into vehicles with knowledge that such a

configuration in accordance with their instructions infringed at least claim 6 of the ’524 patent.

          33.   On information and belief, Schrader has known of the ’524 patent since at least

July 29, 2007, and has induced infringement from that time until the expiration of the ’524

patent.

          34.   On information and belief, Schrader’s actions demonstrate an intent not only to

have caused the acts that form the basis of the direct infringement, but also that it did so with the

specific intent to infringe the ’524 patent. At a minimum, Schrader’s conduct demonstrates that

Schrader either knew or should have known that the actions of its customers and/or end users

infringed at least claim 6 of the ’524 patent.

          35.   Plaintiffs have been damaged as the result of Schrader’s infringement.

                                           COUNT II
                               (Contributory Patent Infringement)

          36.   Plaintiffs restate and reallege the preceding paragraphs of this Complaint.

          37.   On information and belief, Schrader has also contributed to the infringement of at

least claim 6 the ʼ524 patent by others, including Schrader’s customers and the end users of

Schrader’s TPMS Sensors, by making, offering for sale, selling and/or importing into the United

States Schrader’s TPMS Sensors. For example, on information and belief, Schrader’s customers

and/or the end users have incorporated Schrader’s TPMS Sensors into vehicles using

programming equipment, instructions, documentation, and marketing materials provided by

Schrader. Schrader’s TPMS Sensors were then integrated into vehicles to directly infringe at

least claim 6 of the ʼ524 patent.




                                                  8
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 9 of 11 PageID #: 1012



       38.       On information and belief, Schrader’s TPMS Sensors had no substantial

noninfringing uses. Further, Schrader’s TPMS Sensors constituted a material part of the

inventions claimed in the ʼ524 patent because they constituted the “pressure measuring device,”

the “transmitter,” the “emitter-control device,” and/or the “converter device,” recited in claims 1,

2 and 6 of the ʼ524 patent.

       39.       On information and belief, Schrader knew that its TPMS Sensors were especially

made or adapted for use in a manner that would infringe at least claim 6 of the ʼ524 patent.

       40.       Plaintiffs have been damaged as the result of Schrader’s contributory

infringement.

                                            COUNT III
                                   (Willful Patent Infringement)

       41.       Plaintiffs restate and reallege the preceding paragraphs of this Complaint.

       42.       On information and belief, Schrader’s infringement of at least claim 6 of the ʼ524

patent has been willful and merits increased damages.

       43.       On information and belief, Schrader has known that its activities concerning

Schrader’s TPMS Equipment indirectly infringed at least claim 6 of the ʼ524 patent since at least

July 29, 2007.

       44.       On information and belief, Schrader has made no attempt to design around claim

6 of the ʼ524 patent.

       45.       And, on information and belief, Schrader did not have a reasonable basis for

believing that claim 6 of the ʼ524 patent was invalid.

       46.       Plaintiffs have been damaged as the result of Schrader’s willful infringement.




                                                  9
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 10 of 11 PageID #: 1013



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       (1)     Enter judgment that Schrader has infringed one or more claims of the ʼ524 patent;

       (2)     Award Plaintiffs damages in an amount sufficient to compensate it for Schrader’s

infringement of the ʼ524 patent, together with pre-judgment and post-judgment interest and

costs, and all other damages permitted under 35 U.S.C. § 284;

       (3)     Treble the damages awarded to Plaintiffs under 35 U.S.C. § 284 by reason of

Schrader’s willful infringement of at least one claim of the ʼ524 patent;

       (4)     Declare this case to be “exceptional” under 35 U.S.C. § 285 and award Plaintiffs

its attorneys’ fees, expenses, and costs incurred in this action; and

       (5) Award Plaintiffs such other and further relief as this Court deems just and proper.

                                    JURY TRIAL DEMAND

       Plaintiffs demand a jury trial on all issues so triable.




                                                  10
Case 1:13-cv-01353-LPS Document 60 Filed 10/08/18 Page 11 of 11 PageID #: 1014



Dated: October 8, 2018                 FISH & RICHARDSON P.C.


                                      By: /s/ Jeremy D. Anderson
                                           Jeremy D. Anderson (#4515)
                                           222 Delaware Avenue, 17th Floor
                                           P.O. Box 1114
                                           Wilmington, DE 19899
                                           (302) 778-8407
                                           janderson@fr.com

                                           OF COUNSEL:

                                           Michael J. Kane
                                           Jason M. Zucchi
                                           3200 RBC Plaza
                                           60 South Sixth Street
                                           Minneapolis, MN 55402
                                           (612) 335-5070 Telephone
                                           (612) 288-9696 Facsimile
                                           kane@fr.com; zucchi@fr.com

                                       Attorneys for Plaintiffs
                                       Wasica Finance GmbH and
                                       BlueArc Finance AG




                                      11
